Citation Nr: 0513794	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel









INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from January 1968 to December 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The appeal is hereby REMANDED. VA will 
notify the veteran if further action is required on his part.



REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD). Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004) (i.e., DSM-IV); a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred. See 38 C.F.R. § 3.304(f) (2004). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1) (2004). 

However, where VA determines that the veteran did not engage 
in combat, his lay testimony, by itself, would not be 
sufficient to establish the alleged stressor. Instead, the 
record must contain service records or other independent 
credible evidence to corroborate his testimony as to the 
alleged stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). Those service records that are available must support 
and not contradict his lay testimony concerning the non-
combat stressors. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). In this regard, VA is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). In this case, a remand 
is required to provide the veteran sufficient notice and 
opportunity to develop credible independent evidence to 
corroborate his testimony as to the alleged in-service 
stressors.

The veteran contends that he was responsible for the 
destruction of an aircraft and the death of its pilot due to 
the veteran's claimed negligence and failure to properly 
repair the aircraft.

In regards to this stressor, the veteran claims that while he 
was on Yankee Station in Vietnam, he served with the VA 86 
attack squadron and was deployed on the aircraft carrier USS 
Coral Sea from 1969 to 1970, where he worked as an 
electrician for the Shop 231 Weapons Team, with the purpose 
of rapidly trouble shooting and fixing aircraft weapons and 
navigational systems. The veteran claims he made several 
critical mistakes that ultimately caused him great traumatic 
stress. The first mistake occurred after he worked on a 
particular aircraft that later flew and was purportedly 
unable to unload its bombs in a critical combat situation. He 
claimed he was later yelled at by his superior for making the 
error. The second mistake resulted in the traumatic 
experience and occurred after he worked on "aircraft 400." 
He contends that he broke a connector by snapping the lock 
off and, instead of reporting the incident, simply pushed the 
connector back in. He further asserts that March 4, 1970, the 
aircraft he had worked on, crashed, killing its pilot, 
"Parker." The veteran contends that he has kept this 
troubling secret to himself, but several years later after 
the event, he did confide in his friend, "Jim Wakefield of 
Ann Arbor," who he claimed had been on the ship as well.

A request for unit history from the U.S. Armed Services 
Center for Unit Records Research (USASCURR) is required to 
determine if these events did take place as the veteran 
stated. A request for appropriate personnel records, to 
include morning reports, disciplinary reports, and 
performance evaluations, should be obtained as well, if 
available. If the claimed stressors are verified, the veteran 
should also be afforded a VA psychiatric examination to 
obtain a medical opinion indicating whether it is at least as 
likely as not that he has PTSD as a result of a confirmed 
stressor(s).

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished. 
Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. 

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be reviewed 
and it should be ensured that all 
notification and development actions 
required by the VCAA and implementing VA 
regulations are completed. In particular, 
it should be ensured that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied. (Note: this 
includes informing the veteran that to be 
entitled to his claim, he will need to 
provide credible information and 
independent evidence to corroborate his 
statements regarding the claimed in-
service stressors).

2.  The veteran should be requested to 
contact Jim Wakefield, to obtain a 
corroborating statement regarding the 
claimed in-service traumatic stressor 
incident while onboard the aircraft 
carrier.


3.  A request to USASCURR should be made, 
asking that a unit history search be 
undertaken to obtain verification of the 
following incident: An aircraft accident on 
or around March 4, 1970 onboard the USS 
Coral Sea aircraft carrier that resulted in 
the death of its pilot, "Parker." USASCURR 
should confirm the veteran's unit and 
assignment and provide any available 
information that might corroborate the 
veteran's claimed stressors.

4.  If, and only if, sufficient information 
is obtained verifying the veteran's alleged 
stressor, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether it is at least as likely 
as not that: (1) he has PTSD and, if he 
does, (2) it is a result of the stressor 
that was confirmed. The examiner should 
review the veteran's pertinent medical 
history to facilitate making these 
determinations and should verify in writing 
that the claims folder was reviewed.

5.  When all of the foregoing actions have 
been completed and all indicated 
development has been undertaken, the issue 
of entitlement to service connection for 
PTSD should be re-adjudicated. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




